Citation Nr: 0622030	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  97-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Esquire


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
May 1975.

This case was last before the Board of Veterans' Appeals 
("Board") in October 2003 when it was remanded for further 
development.  The case was on appeal from a March 1996 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Atlanta, Georgia which granted 
service connection for asbestosis and assigned a 10 percent 
disability evaluation effective October 16, 1995.  A hearing 
was held before the Board in Washington, D.C. in May 1998.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 1998, a hearing was held at the RO before a Veterans 
Law Judge ("VLJ") who is not currently employed by the 
Board.  A transcript of this hearing is of record.  In April 
2006, the Board sent the veteran a letter informing him that 
the VLJ who presided at his hearing in May 1998 is no longer 
employed by the Board and asking him if he wished to attend 
another hearing before a VLJ who would render a determination 
in his case.

In correspondence received by the Board in April 2006, the 
veteran indicated that he wished to attend another hearing 
before the Board at the RO.  This hearing has not yet been 
scheduled.  Under the circumstances, the veteran must be 
scheduled for the next available hearing before a traveling 
VLJ from the Board.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 
(2005).

Therefore, in order to ensure the veteran's due process 
rights, this case is REMANDED to the RO via the AMC for the 
following:

The RO should schedule the veteran for 
the next available hearing before a 
traveling VLJ from the Board.  He should 
be notified of the time and place of 
this hearing at his last reported 
address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. This claim must be afforded 
expeditious treatment.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






